                                           Case 3:18-cv-05931-JCS Document 24 Filed 12/03/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 18-cv-05931-JCS
                                                        Plaintiff,
                                   8
                                                                                           ORDER
                                                 v.
                                   9
                                                                                           Re: Dkt. No. 23
                                  10     TIMBERLY E. HUGHES,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          At the Initial Case Management Conference held on November 22, 2019, Plaintiff

                                  14   represented to the Court that it will file its motion for default judgment by November 27, 2019.

                                  15   Dkt. No. 23. Plaintiff has not yet filed its motion for default judgment. The Court ORDERS

                                  16   Plaintiff to provide the Court with a status report no later than December 6, 2019 explaining why

                                  17   it has not filed its motion for default judgment.

                                  18          IT IS SO ORDERED.

                                  19   Dated: December 3, 2019

                                  20

                                  21
                                                                                                   JOSEPH C. SPERO
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
